Citation Nr: 9932454	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

To be clarified.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, that denied the 
veteran's request for an increased evaluation for the 
residuals of a gunshot wound to the right shoulder.


REMAND

While in service, the veteran sustained a gunshot wound to 
the shoulder.  He received treatment for this condition and 
upon his discharge from the US Army, he applied for VA 
benefits.  Based on only the service medical records, service 
connection was awarded and a 10 percent disability evaluation 
was assigned.  VA Form 21-6796, Rating Decision, July 3, 
1972.  

Twenty-six years later, the veteran requested an increased 
evaluation for the residuals of a gunshot wound to the right 
shoulder.  The veteran underwent neurological and thoracic 
examinations and while the veteran complained of pain, a 
decrease in the range of motion of his shoulder, and 
neurological problems, upon reviewing the examination 
results, the veteran's disability rating remained at 10 
percent disabling.  Upon receiving notification of this 
rating, the veteran appealed to the Board for review.

Per 38 U.S.C.A. § 1155 (West 1991 & Supp. 1999), the VA will 
compensate a veteran for reductions in earning capacity due 
to specific injuries.  However, per 38 C.F.R. § 4.14 (1999), 
the VA will avoid the pyramiding of claims.  This means that 
pyramiding shall be avoided where it results in the 
evaluation of the same symptoms and manifestations under 
different diagnoses.  Fanning v. Brown, 4 Vet. App. 225 
(1993); 38 C.F.R. § 4.14 (1999).  The United States Court of 
Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
further delineated the concept of pyramiding in its decision 
of Brady v. Brown, 4 Vet. App. 203, 206 (1993), where it 
noted that the veteran could not be compensated twice, or 
more, for symptomatology resulting from the same disability.

In 1994, the Court issued additional guidance with respect to 
pyramiding when it issued Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, the right side of the veteran's face was 
injured in an automobile accident, resulting in four scars 
and muscle damage.  The Court determined that three separate 
disability ratings were warranted for disfiguring scars, 
tender and painful scars, and facial muscle injury.  The 
Court stated that the "critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative or overlapping with the symptomatology of the 
other two conditions" (italics in original).  Esteban, 6 
Vet. App. at 262.

After reviewing the claims folder, it is the Board's opinion 
that a thorough discussion of the veteran's scar condition, 
along with any neurological and muscle condition caused by 
the original wound, and the applicability of Esteban, has not 
been accomplished.  In other words, the RO must discuss and 
decide whether the veteran is separately entitled to service 
connection for muscle and nerve damage.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to be examined by a dermatologist, 
orthopaedist, and a neurologist who have 
not previously seen or treated the 
veteran.  These examinations should be 
conducted to determine the current nature 
and extent of the residuals of the 
gunshot wound to the right shoulder 
region.  The examiners should 
specifically discuss whether the 
residuals of the wound include muscle and 
nerve degradation, along with limitation 
of motion due to pain.  All indicated 
special studies should be accomplished 
and the examiners should set forth 
reasoning underlying the final diagnosis.  
The claims folder and this Remand are to 
be made available to the examiners for 
review before the examination.

2.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The RO should 
specifically discuss pyramiding with respect to the residuals 
of the gunshot wound to the right shoulder region.  The 
appellant is hereby given notice that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
decision remains unfavorable, he and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office. The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











